Exhibit 10.3




DELTA AIR LINES, INC. 2017 LONG-TERM INCENTIVE PROGRAM
AWARD AGREEMENT


Date of this Agreement:
Grant Date:
[Participant]


This Award Agreement (the “Agreement”) describes some of the terms of your award
(the “Award”) under the Delta Air Lines, Inc. 2017 Long-Term Incentive Program
(which is subject to the Delta Air Lines, Inc. Performance Compensation Plan)
(the “2017 LTIP”). Your Award is subject to the terms of the 2017 LTIP and this
Agreement. Capitalized terms that are used but not otherwise defined in this
Agreement have the meaning set forth in the 2017 LTIP. In order for this Award
to remain effective, you must accept the Award in accordance with Section 9 on
or before the date that is 30 calendar days after the date of this Agreement
(the “Acceptance Date”). If you do not accept the Award as required, the Award
and this Agreement will become void and of no further effect as of 5:00 pm
Eastern Time on the Acceptance Date.


1.Summary of Award. Your Award will include Restricted Stock, a Performance
Award and a Non-Qualified Stock Option (the “Option”) as described below. Terms
applicable to your Award, including the lapsing of the Restrictions on your
Restricted Stock, the vesting and form of payment, if any, of your Performance
Award and the exercisability of your Option, are included in the 2017 LTIP.
[Terms applicable to the vesting, exercisability and payout of your Award upon a
Termination of Employment are included in Appendix A to this Agreement.]


(a)    Restricted Stock. You are hereby awarded, on the Grant Date above (the
“Grant Date”), Restricted Stock for [NUMBER] shares of Delta Common Stock, par
value $0.0001 per share.


(b)    Performance Award. You are hereby awarded, on the Grant Date, a
Performance Award with a target value of [AMOUNT].   


(c)    Non-Qualified Stock Option. You are hereby awarded, on the Grant Date, an
Option exercisable for [NUMBER] shares of Delta Common Stock. The exercise price
of the Option will be the closing price of a share of Delta Common Stock on the
New York Stock Exchange on the Grant Date.


2.    Restrictive Covenants. In exchange for the Award, you hereby agree as
follows:


(a)    Trade Secrets.
(i)
You hereby acknowledge that during the term of your employment with Delta Air
Lines, Inc., its subsidiaries and affiliates (“Delta”), you have acquired and
will continue to acquire knowledge of secret, confidential and proprietary
information regarding Delta and its business that fits within the definition of
“trade secrets” under the law of the State of Georgia and/or the law of the
United States, including, without limitation, information regarding Delta’s
present and future operations, its financial operations, marketing plans and
strategies, alliance agreements and relationships, its compensation and
incentive programs for employees, the business methods used by Delta and its
employees and other information which derives



    

--------------------------------------------------------------------------------




economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy (each, a “Trade
Secret”). You hereby agree that, for so long as such information remains a Trade
Secret as defined by Georgia law and/or the law of the United States, you will
hold in a fiduciary capacity for the benefit of Delta and will not directly or
indirectly make use of, on your own behalf or on behalf of others, any Trade
Secret or transmit, reveal or disclose any Trade Secret to any person, concern
or entity. Nothing in this Agreement is intended or shall be construed to limit
the protections of any applicable law protecting trade secrets.


(ii)
You are notified by the virtue of this provision that federal law provides for
immunity from liability for confidential disclosure of a trade secret as defined
by federal law that is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney if that
disclosure is made solely for the purpose of reporting or investigating a
suspected violation of law or (B) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.



(b)    Confidential or Proprietary Information. You further agree that you will
hold in a fiduciary capacity for the benefit of Delta and, during the term of
your employment with Delta and after such employment terminates, will not
directly or indirectly use or disclose any Confidential or Proprietary
Information, as defined hereinafter, that you acquire (whether or not developed
or compiled by you and whether or not you were authorized to have access to such
Confidential or Proprietary Information) during the term of, in the course of,
or as a result of your employment with Delta. Subject to the provisions set
forth below, the term “Confidential or Proprietary Information” as used in this
Agreement means the following secret, confidential and proprietary information
of Delta not otherwise included in the definition of Trade Secret: all
marketing, alliance, advertising and sales plans and strategies; all pricing
information; all financial, advertising and product development plans and
strategies; all compensation and incentive programs for employees; all alliance
agreements, plans and processes; all plans, strategies and agreements related to
the sale of assets; all third party provider agreements, relationships and
strategies; all business methods and processes used by Delta and its employees;
all personally identifiable information regarding Delta employees, contractors
and applicants; and all lists of actual or potential customers or suppliers
maintained by Delta. The term “Confidential or Proprietary Information” does not
include information that has become generally available to the public by the act
of one who has the right to disclose such information. Nothing in this Agreement
is intended or shall be construed to limit the protections of any applicable law
protecting confidential or proprietary information.
(c)    Employee/Customer Non-Solicitation Agreement. During the term of your
employment with Delta and during the two-year period following the termination
of such employment, you will not directly or indirectly (on your own behalf or
on behalf of any other person, company, partnership, corporation or other
entity) (i) employ or solicit for employment any individual who is a management
or professional employee of Delta for employment with any entity or person other
than Delta or solicit, encourage or induce any such person to terminate his or
her employment with Delta or (ii) induce or attempt to induce any customer,
supplier, licensee or other business relation of Delta to cease doing business
with Delta or in any way interfere with the relationship between Delta and any
customer, supplier, licensee or other business relation of Delta. The


2



--------------------------------------------------------------------------------




restrictions set forth in clause (i) above shall be limited to those Delta
management or professional employees who: (A) were employed by Delta during your
employment in a supervisory or administrative job and (B) with whom you had
material professional contact during your employment with Delta.


(d)    Non-Competition Agreement.
(i)
You acknowledge and agree with the following:

(A)
Delta competes in a worldwide air transportation market that includes passenger
transportation and services, air cargo services, repair and maintenance of
aircraft and staffing services for third parties, vacation wholesale, refinery
and private jet operations, and Delta’s business is both domestic and
international in scope; 

(B)
the airlines listed or described below and the related businesses listed on
Exhibit 1 hereto are particular competitors to Delta and your employment or
consulting with any of the listed or described entities would create more harm
to Delta than would your possible employment or consulting with other companies;

(C)
you have been and are closely involved in the planning for or the direction of
critical components of Delta’s operation and business and have developed or
supplemented your expertise and skills as the result of such activities with
Delta, and the use of such skills or disclosure of the details of such skills or
knowledge to a competitor of Delta would be detrimental to Delta’s legitimate
business interests; and

 (D)
the restrictions imposed by this Section 2(d) will not prevent you from earning
a livelihood, given both the broad demand for the type of skills you possess as
well as the large number of worldwide and domestic passenger and cargo air
carriers and related businesses not included in Section 2(d)(ii) or Exhibit 1
hereto.

(ii)
During the term of your employment with Delta and for the two-year period
following the termination of such employment, you will not on your own behalf or
on behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, whether as an employee, consultant, partner
or in any other capacity, provide services that are the same or similar to the
services of the type conducted, authorized, offered or provided by either you or
any other executive, key or professional employee of Delta or any of its
subsidiaries/divisions on the Grant Date (or within two years prior to your
termination of employment), to:         

(A)
any of the following entities (including any successors thereto), any airline
alliances (including Star Alliance and Oneworld) or airline industry
associations (including Airlines for America and International Air Transport
Association) in which such entity participates and any partially or wholly owned
subsidiary or joint venture of such entity that operates an airline or a
business operated by Delta as of the Grant Date: Alaska Air Group, Inc.,



3



--------------------------------------------------------------------------------




American Airlines Group, Inc., United Continental Holdings, Inc., Southwest
Airlines Co., Jet Blue Airways Corporation, Spirit Airlines, Inc., Frontier
Airlines, Inc., Emirates Group, Qatar Airways, Etihad Airways P.J.S.C.,
International Consolidated Airlines Group, S.A., LATAM Airlines Group S.A. and
Avianca S.A.;
(B)
any passenger or cargo air carrier that is more than 25% owned by Emirates
Group, Qatar Airways or Etihad Airways P.J.S.C.;

(C)
if not included in clause (A) or (B) above, any foreign air carrier that
operates passenger or cargo service into the United States or its territories
more than 35 flights per week for more than six months in any rolling 12-month
period; provided, however, this clause (C) shall not apply to employment by
Delta profit sharing joint venture partners Air France KLM Group or Virgin
Atlantic Airways Limited, but shall apply to Campagnia Aerea Italiana S.p.A.
(Alitalia); or

(D)
any of the entities listed on Exhibit 1 hereto, provided that you (1) are
employed by a Delta subsidiary or you have a significant role with and spend
more than 75% of your time providing services to a Delta subsidiary or (2) are
employed in Delta’s TechOps or Delta Connection division.    

These restrictions will apply to the territory over which you have
responsibility on the Grant Date (or had responsibility for at the time of your
termination), which territory you acknowledge to be co-extensive with the cities
encompassed by Delta’s worldwide route structure as it exists as of the Grant
Date, or the date of your termination, as appropriate.
(e)    Return of Property. You hereby agree that all property belonging to
Delta, including records, files, memoranda, reports and personnel information
(including benefit files, training records, customer lists, operating procedure
manuals, safety manuals, financial statements, price lists and the like),
relating to the business of Delta with which you come in contact in the course
of your employment (hereinafter “Delta’s Materials”) shall, as between the
parties hereto, remain the sole property of Delta. You hereby warrant that you
will promptly return all originals and copies of Delta’s Materials to Delta at
the time your employment terminates.


(f)    No Statements. You hereby agree that you will not, both during and after
your employment with Delta, make any oral or written statement to the news
media, in any public forum or to any business competitive with Delta, its
subsidiaries or affiliates concerning any actions or inactions by Delta or any
of its present or former subsidiaries or affiliates or any of their present or
former officers, directors or employees (the “Delta Parties”) relative to the
Delta Parties’ compliance with any state, federal or local law or rule. You also
agree that you will not make any oral or written statement or take any other
action which disparages or criticizes the Delta Parties, including, but not
limited to, any such statement that damages the Delta Parties’ good reputation
or impairs their normal operations or activities.


(g)    Cooperation. You hereby agree that you will, both during and after your
employment with Delta, to the extent requested in writing and reasonable under
the circumstances, cooperate with and serve in any capacity requested by Delta
in any pending or future litigation in


4



--------------------------------------------------------------------------------




which Delta has an interest and regarding which you, by virtue of your
employment with Delta, have knowledge or information relevant to the litigation.


(h)    Clawback. If you are an officer of Delta at or above the Vice President
level, you hereby agree that if the Committee determines that you have engaged
in fraud or misconduct that caused, in whole or in part, the need for a required
restatement of Delta’s financial statements filed with the U.S. Securities and
Exchange Commission, the Committee will review all incentive compensation
awarded to or earned by you, including, without limitation, your Award, with
respect to fiscal periods materially affected by the restatement and may recover
from you all such incentive compensation to the extent the Committee deems
appropriate after taking into account the relevant facts and circumstances. Any
recoupment hereunder may be in addition to any other remedies that may be
available to Delta under applicable law, including disciplinary action up to and
including termination of employment.


(i)Insider Trading Policy. You understand that you are subject to the Delta Air
Lines, Inc. Insider Trading Policy, as in effect from time to time, and you are
responsible for reading, understanding and complying with the policy, including
the prohibitions against hedging and pledging of Delta Common Stock.


3.    Dispute Resolution.
(a)     Arbitration. You hereby agree that, except as expressly set forth below,
all disputes and any claims arising out of or under or relating to the Award or
this Agreement, including, without limitation, any dispute or controversy as to
the validity, interpretation, construction, application, performance, breach or
enforcement of this Agreement, shall be submitted for and settled by mandatory,
final and binding arbitration in accordance with the Commercial Arbitration
Rules then prevailing of the American Arbitration Association. Unless an
alternative locale is otherwise agreed to in writing by the parties to this
Agreement, the arbitration shall be conducted in the City of Atlanta, Georgia.
The arbitrator will apply Georgia law to the merits of any dispute or claim
without reference to rules of conflicts of law. Any award rendered by the
arbitrator shall provide the full remedies available to the parties under the
applicable law and shall be final and binding on each of the parties hereto and
their heirs, executors, administrators, successors and assigns and judgment may
be entered thereon in any court having jurisdiction. You hereby consent to the
personal jurisdiction of the state and federal courts in the State of Georgia
with venue in Atlanta for any action or proceeding arising from or relating to
any arbitration under this Agreement. The prevailing party in any such
arbitration shall be entitled to an award by the arbitrator of all reasonable
attorneys’ fees and expenses incurred in connection with the arbitration.
However, Delta will pay all fees associated with the American Arbitration
Association and the arbitrator. All parties must initial here for this Section 3
to be effective:
[Participant]
Delta Air Lines, Inc.—Robert L. Kight, Senior Vice President—Human Resources
(b)    Injunctive Relief in Aid of Arbitration; Forum Selection. You hereby
acknowledge and agree that the provisions contained in Section 2 are reasonably
necessary to protect the legitimate business interests of Delta and that any
breach of any of these provisions will result in immediate and irreparable
injury to Delta for which monetary damages will not be an adequate remedy. You


5



--------------------------------------------------------------------------------




further acknowledge that if any such provision is breached or threatened to be
breached, Delta will be entitled to seek a temporary restraining order,
preliminary injunction or other equitable relief in aid of arbitration in any
court of competent jurisdiction without the necessity of posting a bond
restraining you from continuing to commit any violation of the covenants, and
you hereby irrevocably consent to the jurisdiction of the state and federal
courts of the State of Georgia, with venue in Atlanta, which shall have
jurisdiction to hear and determine any claim for a temporary restraining order,
preliminary injunction or other equitable relief brought against you by Delta in
aid of arbitration.
(c)    Consequences of Breach. Furthermore, you acknowledge that, in partial
consideration for the Award described in the 2017 LTIP and this Agreement, Delta
is requiring that you agree to and comply with the terms of Section 2, and you
hereby agree that, without limiting any of the foregoing, should you violate any
of the covenants included in Section 2, you will not be entitled to and shall
not receive any Awards under the 2017 LTIP and this Agreement and any
outstanding Awards will be forfeited.
    (d)    Tolling. You further agree that in the event the enforceability of
any of the restrictions as set forth in Section 2 are challenged and you are not
preliminarily or otherwise enjoined from breaching such restriction(s) pending a
final determination of the issues, then, if an arbitrator finds that the
challenged restriction(s) is enforceable, any applicable time period related to
the challenged restriction set forth in such Section shall be deemed tolled upon
the filing of the arbitration or action seeking injunctive or other equitable
relief in aid of arbitration, whichever is first in time, until the dispute is
finally resolved and all periods of appeal have expired.
(e)    Governing Law. Unless governed by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Georgia,
without regard to principles of conflicts of laws of that State.
(f)    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, YOU HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY MATTER ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN ANY
WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY DISPUTE
CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN) OR ACTION OF DELTA OR YOU, OR ANY EXERCISE BY DELTA OR YOU OF OUR
RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THIS AGREEMENT.
YOU FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR DELTA TO
ISSUE AND ACCEPT THIS AGREEMENT.
4.    Validity; Severability. In the event that one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect such holding shall not affect any other provisions
in this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained herein. The
invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.
5.    Authority of the Committee. You acknowledge and agree that the Committee
has the sole and complete authority and discretion to construe and interpret the
terms of the 2017 LTIP and this Agreement.


6



--------------------------------------------------------------------------------




All determinations of the Committee shall be final and binding for all purposes
and upon all persons, including, without limitation, you and the Company and
your heirs and its successors. The Committee shall be under no obligation to
construe this Agreement or treat the Award in a manner consistent with the
treatment provided with respect to other Awards or Participants.
6.        Amendment.     This Agreement may not be amended or modified except by
written agreement signed by you and Delta; provided, however, you acknowledge
and agree that Delta may unilaterally amend the clawback provision set forth in
Section 2(h) to the extent required to be in compliance with any applicable law
or regulation or Delta’s internal clawback policy, as it may be amended from
time to time.
7.    Acknowledgement. By signing this Agreement, you: (a) acknowledge that you
have had a full and adequate opportunity to read this Agreement and you agree
with every term and provision herein, including, without limitation, the terms
of Sections 2, 3, 4, 5, 6 and, if applicable, Exhibit 1 hereto; (b) acknowledge
that you have received and had a full and adequate opportunity to read the 2017
LTIP; (c) agree, on behalf of yourself and on behalf of any designated
beneficiary and your heirs, executors, administrators and personal
representatives, to all of the terms and conditions contained in this Agreement
and the 2017 LTIP; and (d) consent to receive all material regarding any awards
under the 2017 LTIP, including any prospectuses, electronically with an e‑mail
notification to your work e‑mail address.
8.     Entire Agreement. This Agreement, together with the 2017 LTIP (the terms
of which are made a part of this Agreement and are incorporated into this
Agreement by reference), constitute the entire agreement between you and Delta
with respect to the Award.
9.    Acceptance of this Award. If you agree to all of the terms of this
Agreement and would like to accept this Award, you must sign and date the
Agreement where indicated below and, if you do not accept the Award
electronically, return an original signed version of this Agreement to Mary
Steele, either by hand or by mail to Department 936, P.O Box 20706, Atlanta,
Georgia 30320, as set forth on page 1 of this Agreement. If you have any
questions regarding how to accept your Award, please contact Ms. Steele at (404)
715-6333. Delta hereby acknowledges and agrees that its legal obligation to make
the Award to you shall become effective when you sign this Agreement.
10.    Electronic Signature. All references to signatures and delivery of
documents in this Agreement can be satisfied by procedures that the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents, including this Agreement. Your electronic
signature is the same as and shall have the same force and effect as your manual
signature. Any such procedures and delivery may be effected by a third party
engaged by Delta to provide administrative services related to the 2017 LTIP.
You and Delta, each intending to be bound legally, agree to the matters set
forth above by signing this Agreement, all as of the date set forth below.






7



--------------------------------------------------------------------------------




DELTA AIR LINES, INC.




By:
 
 
Name: Robert L. Kight


 
Title: Senior Vice President–Human Resources




 







PARTICIPANT








Date:





8



--------------------------------------------------------------------------------


Exhibit 1




Subsidiary and Company Division Competitors


1.    If you are employed by or you have a significant role with and spend more
than 75% of your time providing services to DAL Global Services, LLC, the
following entities, (including the successors thereto) and any corporate parent
or any partially or wholly owned subsidiary of such entities shall be included
as competitors under Section 2(d)(ii)(D) of this Agreement: Swissport
International Ltd./Swissport USA, Inc.; Servisair USA Inc.; John Menzies Plc;
Airport Terminal Services, Inc.; PrimeFlight Aviation Services, Inc.; Prospect
Airport Services, Inc.; ABM Industries Incorporated; BBA Aviation USA, Inc.;
ExpressJet Airlines, Inc.; Envoy Air, Inc.; Piedmont Airlines, Inc.; G2 Secure
Staff, LLC; ATS Staffing; and Eulen America.
2.    If you are employed by or you have a significant role with and spend more
than 75% of your time providing services to Delta Private Jets, Inc., the
following entities, (including the successors thereto) and any corporate parent
or any partially or wholly owned subsidiary of such entities shall be included
as competitors under Section 2(d)(ii)(D) of this Agreement: Atlantic Aviation
FBO Holdings, LLC; Landmark Aviation; Signature Flight Support, a BBA Aviation
Company; NetJets Aviation, Inc.; Executive Jet Management, Inc.; Marquis Jet
Partners, Inc.; Jet Solutions L.L.C.; Flight Options, LLC; Sentient Jet, LLC;
Sentient Jet Charter, LLC; Jet1 Charter Inc.; Citation Air Travel, Inc.; Apollo
Jets LLC; XOJET, Inc.; and JetSuite, Inc.
3.    If you are employed by or you have a significant role with and spend more
than 75% of your time providing services to MLT Vacations, LLC, the following
entities, (including the successors thereto) and any corporate parent or any
partially or wholly owned subsidiary of such entities shall be included as
competitors under Section 2(d)(ii)(D) of this Agreement: Apple Vacations;
Classic Vacations, LLC; FC USA, Inc.; CheapCaribbean.com; Sun Country Vacations;
The Mark Travel Corporation; and Travel Impressions.
4.    If you are employed by or you have a significant role with and spend more
than 75% of your time providing services to Monroe Energy, LLC, the following
entities, (including the successors thereto) and any corporate parent or any
partially or wholly owned subsidiary of such entities shall be included as
competitors under Section 2(d)(ii)(D) of this Agreement: PBF Energy Inc.;
Philadelphia Energy Solutions LLC; Western Refining, Inc.; HollyFrontier
Corporation; CVR Energy; Alon USA Energy, Inc.; and Delek U.S. Holdings, Inc.
5.    If you are employed by or you have a significant role with and spend more
than 75% of your time providing services to Endeavor Air, Inc., the following
entities, (including the successors thereto) and any corporate parent or any
partially or wholly owned subsidiary of such entities shall be included as
competitors under Section 2(d)(ii)(D) of this Agreement: CommutAir; Piedmont
Airlines, Inc.; Jazz Aviation, LP; PSA Airlines, Inc.; Mesa Air Group, Inc.;
Skywest, Inc.; ExpressJet Airlines, Inc.; Republic Airways Holdings Inc.; Trans
States Holdings, Inc.; Envoy Air, Inc.; and Air Wisconsin Airlines Corporation.
6.    If you are employed by the Company in its TechOps division, the following
entities (including the successors thereto) and any corporate parent or any
partially or wholly owned subsidiary of such entities shall be included as
competitors under Section 2(d)(ii)(D) of this Agreement: Honeywell
International, Inc.; United Technologies Corporation; Pratt & Whitney; GE
Aviation Service Operation LLP, GE Aviation Systems Group Limited, GE Aviation
Systems North America, Inc. GE Aviation UK; the MTU Maintenance businesses of
MTU Aero Engines (domestic and international); AAR Corp.; and Singapore
Technologies Aerospace Ltd.


    

--------------------------------------------------------------------------------




7.    If you are employed by the Company in its Delta Connection division, the
following entities (including the successors thereto) and any corporate parent
or any partially or wholly owned subsidiary of such entities shall be included
as competitors under Section 2(d)(ii)(D) of this Agreement: CommutAir; Piedmont
Airlines, Inc.; Jazz Aviation, LP; PSA Airlines, Inc.; Mesa Air Group, Inc.;
Skywest, Inc.; ExpressJet Airlines, Inc.; Republic Airways Holdings Inc.; Trans
States Holdings, Inc.; Envoy Air, Inc.; and Air Wisconsin Airlines Corporation.
8.    If you are employed by, or you have a significant role with and spend more
than 75% of your time providing services to Delta Material Services, LLC., the
following entities, (including the successors thereto) and any corporate parent
or any partially or wholly owned subsidiary of such entities shall be included
as competitors under Section 2(d)(ii)(D) of this Agreement: AAR Corp; AJ Walter
Aviation Limited; GE Capital Aviation Services; VAS Aero Services, LLC; GA
Telesis, LLC; AerSale, Inc.; Unical Aviation, Inc.; Engine Lease Finance
Corporation; and Willis Lease Finance Corporation.
9.    If you are employed by or you have a significant role with and spend more
than 75% of your time providing services to Delta Flight Products, LLC, the
following entities, (including the successors thereto) and any corporate parent
or any partially or wholly owned subsidiary of such entities shall be included
as competitors under Section 2(d)(ii)(D) of this Agreement: B/E Aerospace, Inc.;
Rockwell Collins, Inc.; JAMCO Corporation; The Boeing Company; Zodiac Aerospace;
EnCore Aerospace LLC; Hong Kong Aircraft Engineering Company Limited (HAECO);
Panasonic Avionics Corporation (excluding corporate parent); ST Aerospace Group;
Gulfstream Aerospace Corporation (excluding corporate parent); and Thales Group.











--------------------------------------------------------------------------------





[APPENDIX A
The terms of this Appendix A shall apply to the Award set forth in the Agreement
to which this Appendix is attached. Capitalized terms that are used but not
otherwise defined in the Agreement have the meaning set forth in the 2017 LTIP
and the Delta Air Lines, Inc. Performance Compensation Plan.



RESTRICTED STOCK
1.    Lapse of Restrictions/Forfeiture upon Terminations of Employment Occurring
prior to October 1, 2017. Effective for Terminations of Employment that occur
prior to October 1, 2017, the Restricted Stock and the Restrictions set forth in
the 2017 LTIP are subject to the terms and conditions set forth in Sections
4(a)(v) and (vi) of the 2017 LTIP.
2.    Lapse of Restrictions/Forfeiture upon Terminations of Employment Occurring
on or after October 1, 2017. Effective for Terminations of Employment that occur
on or after October 1, 2017, the Restricted Stock and the Restrictions set forth
in the 2017 LTIP are subject to the following terms and conditions, which terms
and conditions shall supersede and replace Sections 4(a)(v) and (vi) of the 2017
LTIP.
(a)    Qualifying Termination of Employment. Upon a Participant’s Qualifying
Termination of Employment (as such term is defined below), with respect to any
portion of the Restricted Stock subject to the Restrictions, the Restrictions
shall lapse and be of no further force or effect as of the dates set forth in
Section 4(a)(iv) of the 2017 LTIP in the same manner and to the same extent as
if the Participant’s employment had continued.
(b)    Disqualifying Termination of Employment. Upon a Participant’s
Disqualifying Termination of Employment (as such term is defined below), any
portion of the Restricted Stock subject to the Restrictions shall be immediately
forfeited.
(c)    Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Restrictions shall immediately lapse and be of no
further force or effect as of the date of such Termination of Employment.
(d)    Change in Control. Notwithstanding the foregoing and subject to Section 5
of the 2017 LTIP, upon a Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason on or after a Change in
Control but prior to the second anniversary of such Change in Control, with
respect to any portion of the Restricted Stock subject to the Restrictions, the
Restrictions shall immediately lapse on the date of such Termination of
Employment and be of no further force or effect as of such date.
3.    Definitions.
(a)    “Qualifying Termination of Employment” means a Participant’s Termination
of Employment (i) by the Company without Cause or (ii) by the Participant with
or without Good Reason or by reason of Retirement.
(b)    “Disqualifying Termination of Employment” means a Participant’s
Termination of Employment by the Company for Cause.


    

--------------------------------------------------------------------------------




4.    Death Following Qualifying Termination of Employment. If a Participant
dies after incurring a Qualifying Termination of Employment, but before the
dates set forth in Section 4(a)(iv) of the 2017 LTIP, with respect to any
portion of the Restricted Stock subject to the Restrictions, the Restrictions
shall immediately lapse and be of no further force or effect as of the date of
the Participant’s death.
PERFORMANCE AWARD
1.    Accelerated Vesting/Forfeiture upon Terminations of Employment Occurring
Prior to October 1, 2017. Effective for Terminations of Employment that occur
prior to October 1, 2017, the Performance Award is subject to the terms and
conditions set forth in Section 4(b)(vii) of the 2017 LTIP.
2.    Accelerated Vesting/Forfeiture upon Terminations of Employment Occurring
on or after October 1, 2017. Effective for Terminations of Employment that occur
on or after October 1, 2017, the Performance Award is subject to the following
terms and conditions, which terms and conditions shall supersede and replace
Section 4(b)(vii) of the 2017 LTIP.
(a)    Qualifying Termination of Employment. Upon a Participant’s Qualifying
Termination of Employment, the Participant will remain eligible for any unpaid
Performance Award, which award will vest and become payable under Section
4(b)(v) of the 2017 LTIP in the same manner and to the same extent as if the
Participant’s employment had continued.
(b)    Disqualifying Termination of Employment. Upon a Participant’s
Disqualifying Termination of Employment, the Participant will immediately
forfeit any unpaid portion of the Performance Award as of the date of such
Termination of Employment.
(c)    Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Participant’s Performance Award will immediately
become vested at the target level and such amount will be paid in cash as soon
as practicable thereafter to the Participant or the Participant’s estate, as
applicable.
3.    Death Following Qualifying Termination of Employment. If a Participant
dies after incurring a Qualifying Termination of Employment, but before the
Performance Award vests and becomes payable under Section 4(b)(v) of the 2017
LTIP, the Participant’s Performance Award will immediately become vested at the
target level and such amount will be paid in cash as soon as practicable
thereafter to the Participant’s estate.
4.    Change in Control. Notwithstanding the foregoing and subject to Section 5
of the 2017 LTIP, upon a Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason on or after a Change in
Control (whether prior to or on or after October 1, 2017) but prior to the
second anniversary of such Change in Control, the Participant’s outstanding
Performance Award will immediately become vested at the target level and such
amount will be paid in cash to the Participant as soon as practicable. With
respect to any Participant who incurs a Termination of Employment by the Company
without Cause or who resigns for Good Reason prior to a Change in Control, if a
Change in Control occurs thereafter during the Performance Period, such
Participant’s Performance Award will immediately become vested and be paid in
cash to the Participant as soon as practicable. This paragraph 4 shall supersede
and replace Section 4(b)(viii) of the 2017 LTIP.


A-2



--------------------------------------------------------------------------------




OPTION
1.        Change in Exercisability and Exercise Period upon Terminations of
Employment Occurring prior to October 1, 2017. Effective for Terminations of
Employment that occur prior to October 1, 2017, the exercisability of the Option
and the exercise period are subject to the terms and conditions set forth in
Section 4(d)(v) of the 2017 LTIP.


2.        Change in Exercisability and Exercise Period upon Terminations of
Employment on or after October 1, 2017. Effective for Terminations of Employment
that occur on or after October 1, 2017, the exercisability of the Option and the
exercise period set forth in the 2017 LTIP are subject to the following terms
and conditions, which terms and conditions shall supersede and replace Section
4(d)(v) of the 2017 LTIP:
 
(a)    Qualifying Termination of Employment. Upon a Participant’s Qualifying
Termination of Employment, any portion of the Option that is not exercisable at
the time of such Qualifying Termination of Employment (i) will vest and become
exercisable, if applicable, under Section 4(d)(iv) of the 2017 LTIP in the same
manner and to the same extent as if the Participant’s employment had continued
and (ii) the entire then exercisable portion of the Option, as applicable, shall
be exercisable during the period: (A) beginning on the applicable Option
Installment Vesting Date and (B) ending on the earlier of (1) the later of the
third anniversary of (I) such Termination of Employment or (II) the applicable
Option Installment Vesting Date or (2) the Expiration Date.


(b)     Disqualifying Termination of Employment. Upon a Participant’s
Disqualifying Termination of Employment, any unexercised portion of the Option
shall be immediately forfeited, including any portion that was then exercisable.


(c)     Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, any portion of the Option that is not exercisable at the
time of such Termination of Employment shall vest and become exercisable and the
then exercisable portion of the Option shall be exercisable during the period:
(i) beginning on the date of such Termination of Employment and (ii) ending on
the earlier of (A) the third anniversary of such Termination of Employment or
(B) the Expiration Date.


(d)    Change in Control. Notwithstanding the foregoing and subject to Section 5
of the 2017 LTIP, upon a Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason on or after a Change in
Control but prior to the second anniversary of such Change in Control, any
portion of the Option that is not exercisable at the time of such Termination of
Employment shall vest and become exercisable, and the entire then exercisable
portion of the Option shall be exercisable during the period (i) beginning on
the date of such Termination of Employment and (ii) ending on the earlier of (A)
the third anniversary of such Termination of Employment or (B) the Expiration
Date.
3.    Death Following Qualifying Termination of Employment. If a Participant
dies after incurring a Qualifying Termination of Employment, but before the
dates set forth in Section 4(d)(iv) of the 2017 LTIP, if applicable, any portion
of the Option that is not exercisable at the time of the Participant’s death
shall vest and become exercisable and the then exercisable portion of the Option
shall be exercisable during the period: (i) beginning on the date of the
Participant’s death and (ii) ending on the earlier of the third anniversary of
the Participant’s death or (B) the Expiration Date.]


A-3

